Citation Nr: 0724533	
Decision Date: 08/08/07    Archive Date: 08/20/07

DOCKET NO.  03-32 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an increased rating for the residuals of a 
gunshot wound, right chest with compensatory scoliosis of the 
thoracic spine, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel




INTRODUCTION

The veteran served on active duty from March 1967 to June 
1969, including service in Vietnam, and his decorations 
include the Combat Infantryman's Badge.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 rating decision of 
the Buffalo, New York, Department of Veterans Affairs (VA) 
Regional Office (RO).

In a June 2005 decision, the Board determined that the 
veteran was entitled to no more than a 30 percent disability 
rating for residuals of a gunshot wound, right chest with 
compensatory scoliosis of the thoracic spine.  [The 
disability had been rated as 20 percent disabling.]  The 
Board also denied a claim of entitlement to an initial 
disability rating in excess of 30 percent for post traumatic 
stress disorder (PTSD).  

The veteran then appealed to the U.S. Court of Appeals for 
Veterans Claims (Court).  By a January 2007 Order, the Court 
granted a January 2007 Joint Motion for Remand and remanded 
that part of the Board's June 2005 decision which denied a 
disability rating in excess of 30 percent for residuals of a 
gunshot wound, right chest with compensatory scoliosis of the 
thoracic spine.  The appeal as to the PTSD issue was 
dismissed.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran's residuals of a gunshot wound, right chest with 
compensatory scoliosis of the thoracic spine, are currently 
evaluated as 30 percent disabling under 6899-6843.  The Board 
notes that the veteran has been evaluated under this 
diagnostic code by analogy.  38 C.F.R. § 4.20 (2006).

Disabilities under Diagnostic Code (DC) 6843 (traumatic chest 
wall defect, pneumothorax, hernia, etc) are rated according 
to the General Rating Formula for Restrictive Lung Disease.  
Note (3) under this code maintains that disabling injuries of 
shoulder girdle muscles (Groups I to IV) shall be separately 
rated and combined with ratings for respiratory involvement.  

This case has been remanded by the Court based on a Joint 
Motion for Remand which focused on the Board's failure to 
consider a separate disability rating under Diagnostic Codes 
(DCs) 5301-5304 for Muscle Groups (MGs) I through IV and to 
provide the veteran with an adequate VA examination.  

Regarding the first issue, failure to consider a separate 
rating for MGs I through IV, the Joint Motion cited to 
medical evidence suggesting that the veteran likely sustained 
injury to the shoulder girdle muscles.  It was noted that the 
shoulder girdle was defined as to encompass muscles of the 
chest area.  

Regarding the second issue, failure to provide an adequate 
examination, the Joint Motion cited to medical evidence 
suggesting that the veteran sustained a through and through 
wound and noted that the record did not contain a medical 
opinion that described whether or not the veteran sustained a 
through and through gunshot wound and which muscle groups 
were involved.  

Accordingly, the case is REMANDED to the RO via the AMC for 
the following action:

1.  Schedule the veteran for a VA 
examination to determine the nature and 
severity of his service-connected 
residuals of a gunshot wound, right 
chest with compensatory scoliosis of 
the thoracic spine.  The claims folder 
and a copy of this remand are to be 
made available to the examiner, and the 
examiner is asked to indicate that he 
or she has reviewed the claims folder. 

The examiner should conduct all 
necessary testing.  The examiner should 
comment as to whether the veteran's 
service-connected gunshot wound of the 
right chest involved a "through and 
through or deep penetrating" wound.  
The examiner should also indicate what 
muscle groups are involved.  [The 
examiner should be provided with a copy 
of 38 C.F.R. § 4.73 which identifies 
the specific muscles that comprise MGs 
I through IV.]  

2.  Then readjudicate the issue on 
appeal in light of the additional 
evidence.  Consideration should be 
given as to whether a separate rating 
for injury to MGs I through IV is 
warranted.  If this claim is not 
granted to the veteran's satisfaction, 
send him and his representative a 
supplemental statement of the case and 
give them time to respond to it.

Thereafter, the case should be returned to the Board for 
further appellate review.  The purpose of this REMAND is to 
obtain additional evidence and ensure that the veteran is 
afforded all due process of law.  The Board intimates no 
opinion, either factual or legal, as to the ultimate 
conclusion warranted in this case.  No action is required by 
the veteran until contacted.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



